Because the Petitioner Eddie Brown pled guilty in the trial court below without reserving his appellate rights on the pending motion for rehearing, upon the Court’s own motion, it is ordered that the opinion of this Court filed on April 28, 2010, is vacated. Petitioner’s motion for rehearing or for certification of conflict is denied as moot.
Upon consideration of the responses to this Court’s order to show cause dated July 19, 2011, the petition for writ of prohibition is hereby dismissed as moot.
WELLS, C.J., and SHEPHERD and LAGOA, JJ., concur.